


EXHIBIT 10.1

 

Special Bank Credit Facility Contract

 

Translated From Japanese

July 31st, 2006

K.K. Sumitomo Mitsui Banking Corporation

 

Borrower

 

Address:

 

Nishi-Shinjuku Showa Bldg. B11F 1-13-12, Nishi-Shinjuku, Shinjuku-key, Tokyo

K.K. Global Hotline

 

Name:

 

Representative Director Hideki Anan

 

Joint Guarantor

 

Address:

 

3-13-10, Shibuyaku, Yoyogi, Tokyo

 

Name:

 

Hideki Anan

 

The borrower, upon agreement with the bank’s credit facility of K.K. Sumitomo
Mitsui Banking Corporation, will transact bank over-drafts based on the
guidelines below.

 

Maximum limitation

¥300,000,000

Expiration date

July 27th, 2007

Basic interest rate

short-term prime rate

Interest rate

Yearly 2.500%

Account for settlement

Branch Name

Saving Type

Account Number

Nakano

Saving Account

4085101



1

--------------------------------------------------------------------------------




Standard Bank Transaction Agreement

 

K.K. Sumitomo Mitsui Banking Corporation

 

 

Article 1 Limits of Application

 

 

(1)

Each article of this contract shall be applied, excluding particular cases
mutually agreed on, on all the cases between Client and Bank such as Discounts
on bills, Loan Notes, Promissory Notes, Overdrafts, Payment Acceptance, Foreign
Exchange, Derivatives, and all the other transactions on which Client will owe
Bank liabilities.

 

(2)

Transactions between the Bank and a third party guaranteed by the Client are
included in the preceding clause.

 

(3)

When the Bank receives, through transactions with a third party, the bills that
the Client drew, endorsed, accepted, agreed upon, or guaranteed, the Client
shall fulfill their liabilities according to each article in this contract.

 

 

Article 2 Interest and Penalties

 

 

(1)

Interest rates, timing of payments, and methods of payment regarding interest,
discounts, guarantees fee, service fees or returns of these that the Client owes
shall be additionally between the Client and the Bank. If financial conditions
change or when a similar matter occurs, either party may suggest consultation
regarding changing these into ones considered to be generally reasonable.

 

(2)

It shall be dealt with as stated in the preceding clause if there is a change in
the Bank’s state of preservation of the Client’s debt because of a change in the
Client’s financial situation, changes in the value of collateral and so on.

 

(3)

Should the Client default on payments, the Client shall pay 14 percent of the
capital per year as compensation. In this case it will be prorated for 365 days.



2

--------------------------------------------------------------------------------




Article 3 Collateral

 

 

(1)

When there is a reason for which Bank needs to preserve the collateral given to
Bank such as it gets damaged, extinct or its value decreases for a reason not
attributable to Bank or when the credibility of Client or its guarantor
decreases, Clients shall provide Bank with a collateral or a guarantor approved
by Bank or add collateral or a guarantor.

 

(2)

When Clients defaults on payment, Bank can dispose the collateral not in a legal
procedure but in a generally accepted way, timing and price. Bank can deduct the
fees from the acquired amount and allot it to discharge Client’s debt. When it
does not discharge all of Client’s debt, Client shall pay the rest immediately.
If it is more than Client’s debt, Bank will return the rest to whom the
collateral belongs. When Clients defaults on payment, bank can do same as above
to client’s occupied estate, handprints, and other securities.

 

 

Article 4 Loss of Profit In Term

 

 

(1)

If at least one of the following occurs to the bank, without any bank peremptory
notice from the borrower, the bank will lose all of its profit due to the
liability, immediate settlement to the liability is required.

 

 

(a)

In the case of the following statements, bank suspension, bankruptcy, civil
rehabilitation proceedings, corporate reorganization proceedings, initiation of
company reorganization or special liquidation.

 

 

(b)

When received a suspension of bill clearinghouse.

 

 

(c)

When a client or his deposit guarantor and other tentative garnishments, to send
a writ and notification of protective garnishment and garnishment

 

 

(d)

In addition client deposit guarantor and other tentative garnishments which bank
provide approved collateral, or client noticed to bank in writing promptly that
come up with a guarantor,

 

(2)

And if bank admits a profit in term as before, bank notices to client that in
writing.

 

 

(a)

When the notification what bank send to client returns, if client is not in.

 

 

(b)

If at least only one case of following items will come into, by the demand of
bank, client will lose all profits and immediately to perform of Client’s debt.



3

--------------------------------------------------------------------------------




 

(c)

When the Client is not to be late for discharging to the bank even in a part of
Client’s debt. When to be a garnishment or to start an auction procedure for
subject matters of collateral.

 

 

(d)

When client will violate an agreement between bank and client. Guarantor
corresponds to any of the previous articles and these every items.

 

 

(e)

When the case will be considerable causes to need the previous articles and
other approved collateral.

 

 

Article 5 Discounted Bill Redemption

 

 

(1)

If a discounted bill redemption is received, and is applicable to the following
bill, the bank should assume full responsibility for the redemption, as stated
on the bill section, and should discharge it immediately.

 

 

(a)

If one of the terms in the preceding article is violated, all bills.

 

 

(b)

If the person in charge of the bill does not pay by the due date, or if the
person violates the terms in the preceding article, the bill of the person.

 

(2)

If there is a reason for the borrower to require discounted bill preservation,
depending on the claim from the borrower, the bank should pay the discounted
discharge of the amount listed on the bill, and should discharge it immediately.
Moreover, if there is an occasion when the bank fails to notify the borrower of
any address change, or the payment from the borrower is delayed or does not
reach the bank due to the bank denying the receipt the payment from the
borrower, the borrower is said to have paid the redeem on scheduled time.

 

(3)

Unless the bank fulfills the preceding two terms, the borrower is able to
exercise the right as a bill holder.

 

 

Article 6, 7, 8 Calculation in Case of Off-set

 

 

(1)

If the bank has to fulfill the liability against the borrower, due to arrival of
the due date, loss of profit upon due date, occurrence of discounted discharge,
compensation discharge, or due to other reasons, the borrower can off-set the
liability of the bank deposit, and any other liabilities regardless of the
liability due-dates at any time. As to the bank deposit and other liabilities,
the advance notice and prescribed procedure can be omitted, refunded, cancelled,
and with the income the discharge to the liability is said to be made.



4

--------------------------------------------------------------------------------




(2)

Upon the calculation in case of off-set stated in the preceding section, the
calculation of interest due to liability discharge, discounted fare, loss amount
and balance amount are based up until the date of the off-set calculation. The
interest rate and price rate are to be set by the borrower, and as to the
foreign exchange the rate is applied at the time of calculation.

 

 

Article 9 (Same title as above article)

 

 

(1)

The bank can offset the borrower’s bank deposit and other liability that are in
the period of discharge, before the liability due date.

 

(2)

If the bank off-sets the discount bill before the expiration date in accordance
to the preceding section, the bank can off-set by paying the redemption
discharge stated on the bill

 

(3)

If the off-set is approved through the preceding two sections, the off-set
notice should be on paper, and the off-set deposit, and other liability right
certification, book, should be submitted immediately to the borrower.

 

(4)

In the case of off-set, the liability discharge, discounted fare, loss amount
and balance amount are based upon until the date of off-set notice receipt.
Moreover, as to interest, price rate, and such, unless there is a fixed rule
between the bank and the borrower the borrower can set a rule. As to the foreign
exchange the rate is applied at the time of calculation. Will there be a special
rule for the service charge for the before-deadline discharge, it is set
according to the rule.

 

(5)

In the case of off-set from the bank to the borrower, due to accidents requiring
insurance stated by the deposit insurance law, the borrower can follow the
deposit regulations and trust contract set by the borrower, according to the
first section in this article and/or preceding sections. However, should there
be a difference in regulations between the first section in this article and the
deposit regulation and trust contract set by the borrower, the latter is
applied.



5

--------------------------------------------------------------------------------




Article 10 Bill Presentation, Execution

 

 

(1)

If a bill exists for the bank liability, and the off-set calculation of article
7 is made regardless of the bill liability, the reclamation of the bill shall
not be made at the same time.

 

(2)

If there exists a bill for the borrower to claim due to the off-set calculation
from the preceding 2 articles, the bill should result in a smooth receipt from
the bank to the borrower. However, as for the bills before the expiration, the
borrower is not subject to collect them.

 

(3)

When the borrower calculates liability off-sets on bills based on article 7,
only in the next cases, there is no necessity for the bill presentment and
execution. The receipt if the bill is based on the preceding terms.

 

 

(a)

If the location of the bank is not clear to the borrower.

 

 

(b)

The location of the payment is not clear to the borrower.

 

 

(c)

The delivery of the bill is acknowledged to be difficult.

 

 

(d)

Omission of the presentation and execution is acknowledged, due to presentation
or execution reasons.

 

(4)

Even in the off-set calculation in the preceding 2 articles , if there is a
liability for the bank that needs to be fulfilled immediately, and there is
person in charge apart from the bank, the borrower is to hold the bill, collect
or dispose, and is suitable for settlement for the liability.

 

 

Article 11 Assignment of the Appropriation by the Borrower

 

 

(1)

In the case of off-set calculation by the settlement or article 7, if there is
not enough to defunct the whole liability from the bank to the borrower, the
borrower is acknowledged to be appropriated, and the bank does not object to the
appropriation. In this case, the borrower will notify the appropriation results
to the bank in writing.

 

 

Article 12 Assignment of the Appropriation by the Bank

 

 

(1)

In the case of bank off-setting by article 8, if there is not enough to defunct
the whole liability from the bank to the borrower, the bank is able to
appropriate according to the one-by-one manner assigned by the paper from the
bank to the borrower.



6

--------------------------------------------------------------------------------




(2)

If the bank has not assigned the preceding section, the borrower is able to
appropriate according to the opportune one-by-one manner, and the bank does not
object to the appropriation. In this case, the borrower will notify the
appropriation results to the bank in paper.

 

(3)

If there is a possibility for the liability convention of the borrower to be
obstructed, by considering the assignment of the first section, pledge,
possession of the certification, importance, difficulty of the disposal, length
of liquidation period, settlement expectation for the discount bills, it is
possible to appropriate according to the assignment by the borrower. In this
case, the borrower will notify the appropriation results to the bank in paper.

 

(4)

If the borrower appropriates through the preceding 2 sections, unexpired
liability for the bank will be considered as expired, and liability redemption
will be applied to the discount bills prior to expiration. For the payment
acceptance, compensation claim debt in advance will be considered to have been
paid by the bank, and the borrower is able to assign the one-by-one method.

 

 

Article 13 Bearing of Risk and Exclusion of Liability Clause

 

 

(1)

Client assumes all responsibilities for damages.

 

(2)

Client absorbs damages concerning collateral from client to bank, if any trouble
shall occur due to unavoidable circumstance, except where reason to believe bank
is at fault.

 

(3)

Client absorbs full responsibility for face value of bill due to temperament and
bill is no longer valid..

 

(4)

Bank will do background check on certified seals. If found to be false,
counterfeit or altered, client will be responsible for damages and repayment of
loan.

 

 

Article 14 Updated Corporate Information

 

 

(1)

Client should report any change in the seal, name, trade name, representative,
address, and any other reported particulars, immediately in writing.



7

--------------------------------------------------------------------------------




(2)

Failing to practice the preceding, or not receiving notices from the borrower,
and if the notice or the documents sent by the borrower are delayed or do not
reach, they will be considered as reached on schedule.

 

 

Article 15 Report and Research

 

 

(1)

Client should submit balance sheet, statement of profits and losses, and copies
of documents acknowledged by the bank such as research on the client’s property,
management and updates.

(2)

Client should submit other documents as requested by bank in a timely manner
related to ongoing performance of the company.

 

(3)

Client should report any material matter to the bank in a timely manner.

 

(4)

If the client is an individual, he/she is to report any information related to
family court issues in a timely manner.

 

 

Article 16 Discharge of a contract

 

 

(1)

If the client no longer has any debts owing to the bank, the contract will be
discharged by either the client or bank through notice in writing.

 

 

Article 17 Ruling Laws, Jurisdiction

 

 

(1)

This contract and this ruling law and any transactions between the client and
the bank based on this contract are carried out under Japanese laws.

 

(2)

If it is necessary to proceed to a the court case about transactions based on
this contract, local courts of Japan, or the courts which have jurisdiction
(over) each location of correspondents shall hold jurisdiction.



8

--------------------------------------------------------------------------------